Citation Nr: 1111035	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected gallbladder removal with gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the neck.

3.  Entitlement to service connection for arthritis of the shoulder.

4.  Entitlement to service connection for arthritis of the arms.

5.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2008 rating actions of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  The Board notes that the March 2007 rating decision, which continued the 10 percent evaluation of the Veteran's service-connected gall bladder removal with GERD, ensued from a routine re-evaluation of this condition and not from any formal claim submitted by the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her service-connected gall bladder removal with GERD is more severe than the currently-assigned 10 percent rating indicates.  In support of her claim, she has submitted records of private treatment by a Dr. N. Akmal and K. Shakoor.  These records reflect continued treatment for gall bladder and GERD symptoms.  They also reflect an October 2006 finding of mild gastritis by upper endoscopy (EGD), but specifically indicate that no ulcers were found at the time.  

Significantly, however, during the Veteran's most recent June 2010 VA examination, she reported undergoing an EGD in January 2010, the report of which is not currently contained in the claims file.  Inasmuch as the results of this more recent diagnostic testing might reveal entitlement to a higher rating of the Veteran's digestive disorder, this should be accomplished.

Regarding the claims concerning a lung disorder and arthritis of the neck, shoulder, and arms, they were denied in a June 2008 rating action.  In March 2009, the Veteran expressed her disagreement with the decision.  In a July 2009 rating decision, the RO continued its denial of these claims.  However, to date, no statement of the case has been issued.  This should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130

Accordingly, the case is REMANDED for the following action:

1. After completing any necessary development, provide 
a statement of the case to the Veteran regarding the 
issues of entitlement to service connection for a lung disorder and arthritis of the neck, shoulder, and arms.  The Veteran should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board. 

2. After obtaining release forms from the Veteran and any other required information, records of all private treatment for her digestive condition since March 2006 (one year before the rating decision on appeal) should be obtained and associated with the claims file.  The Board is particularly interested in the report of a January 2010 EGD ordered by Dr. K. Shakoor. 

3. Upon completion of the actions requested above, and any additional development indicated (including a VA examination) readjudicate the Veteran's increased rating claim.  If the decision remains adverse to the Veteran, she and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


